UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1174


DINH TRAN,

                      Plaintiff – Appellant,

          v.

COTY INC.,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:10-cv-00431-H; 5:11-cv-00114-H)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Dinh Tran, Appellant Pro Se. Kevin Scott Joyner, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dinh Tran seeks to appeal the district court’s orders

dismissing his complaint alleging discrimination and retaliation

and denying reconsideration.        We grant the Appellee’s motion,

dismiss the appeal in part for lack of jurisdiction because the

notice of appeal was not timely filed, and affirm the district

court’s order denying reconsideration.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   December   13,   2011.   The   notice   of   appeal   was   filed   on

February 8, 2012.      Because Tran failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we grant the Appellee’s motion to dismiss the appeal of

the district court’s order dismissing the complaint.*

      *
       Tran’s motion for reconsideration, filed on February 2,
2012, was not within the period for filing a motion pursuant to
Fed. R. Civ. P. 59(e) or within twenty-eight days of the entry
of judgment and, therefore, the motion did not extend the appeal
period. See Fed. R. App. P. 4(a)(4)(A)(v)-(vi).


                                    2
         We further affirm the district court’s order denying

reconsideration and deny Tran’s motion for justice.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    3